Citation Nr: 9922731	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to August 
1968.  This appeal arises from a May 1997 rating decision of 
the Buffalo, New York Regional Office (RO), which granted the 
veteran's claim for service connection for PTSD and assigned 
a 10 percent evaluation, effective from December 1996.  In a 
May 1998 decision, a hearing officer at the RO assigned a 50 
evaluation, effective from December 1996.

The Board of Veterans' Appeals (Board) notes that in a recent 
case, Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present 
case--and a claim for an increased rating of a service 
connected disability.  The issue for appellate consideration 
is reflected on the first page of this decision in accordance 
with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected PTSD was manifested by 
complaints of difficulty sleeping, suicidal thoughts, 
flashbacks, recurring nightmares and intrusive thoughts of 
Vietnam, an inability to be in crowds or to get close to 
others, panic attacks, depression, crying spells, and 
feelings of being overwhelmed and of having difficulty in 
coping at work; the clinical findings show that the intensity 
and frequency of the veteran's PTSD symptoms were serious in 
degree in terms of occupational and social impairment.


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling, according to the 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.114, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In December 1996, the veteran's claim for service connection 
for PTSD was received.  He indicated that he had problems 
coping with his nerves, nightmares, and anxiety related to 
his combat experience.  

In a March 1997 VA Social Survey Examination report, it was 
noted that the veteran was twice married and divorced.  The 
veteran indicated that he was trying to work on his 
relationship with his second wife.  The veteran reported that 
the longest job he has had lasted for approximately six and a 
half years.  He currently worked as a punch press operator 
for Batavia Metal for the past three years.  The veteran 
indicated that he began receiving mental health treatment 
approximately six to seven months previously and was 
initially diagnosed with PTSD approximately four months 
previously.  The veteran reported that he slept about five to 
six hours at night and sometimes awakened with night sweats.  
He experienced nightmares about two to three times a week.  
He denied hallucinations or delusions but noted having 
flashbacks.  He had survivor's guilt.  The veteran reported 
that he did not like being in crowds and spent most of his 
time by himself reading or doing wood work.  The only person 
he was close to was his wife.  He did not "do much" with 
other people.  He has had occasional thoughts of suicide.  In 
the assessment, it was noted that the veteran talked about 
thoughts of suicide, survival guilt, flashbacks, nightmares, 
intrusive thoughts, inability to be in crowds, inability to 
get close to others, and panic attacks.  The veteran also 
talked extensively about being depressed and having crying 
spells at times when thinking about certain people and things 
he saw in Vietnam.  

On an April 1997 VA examination, the examiner referenced the 
veteran's social, employment, and medical treatment 
histories, as reported on the Social Survey examination.  The 
veteran complained of sleep problems.  He reported that his 
sleep was interrupted and that he had only about two to three 
hours of sleep at a time.  He stated that he continued to 
experience dreams and nightmares regarding Vietnam about two 
to three times a week.  He also had flashbacks about Vietnam 
that were triggered by such things as watching war movies and 
news reports of war and hearing loud sounds.  The veteran 
reported that he was uncomfortable in crowds and tended to 
isolate himself.  He had a problem with intimacy and did not 
know how to get close to people, and he did not want to let 
anyone get close to him.  The veteran also experienced panic 
attacks which occurred at anytime or anyplace, including at 
work.  He became depressed with crying episodes and had 
suicidal thoughts and intrusive thoughts about Vietnam.  On 
examination, the veteran was casually and appropriately 
dressed.  He was friendly and cooperative during the 
interview.  His mood was somewhat anxious and depressed, but 
his speech was relevant and coherent.  There was no thought 
disorder, except for intrusive thoughts of Vietnam.  He had 
crying spells and suicidal ideation when in a depressed mood, 
but he denied any suicide plans at that time.  His attention 
and concentration appeared to be fair.  He was oriented in 
all three spheres.  He denied any delusions or 
hallucinations.  His insight and judgment appeared to be 
fair.  

The diagnoses on the VA examination included chronic PTSD 
(Axis I); severe psychosocial and environmental problems 
(Axis IV); and a current Global Assessment of Functioning 
(GAF) scale score of 50-52.  The examiner noted that the 
veteran continued to suffer from dreams and nightmares about 
Vietnam, flashbacks and intrusive thoughts about Vietnam, 
depressive episodes with crying spells and suicidal ideation, 
difficulty in interpersonal relationships, difficulty with 
intimacy, frequent panic attacks and night sweats, and 
startle response.  It was noted that the veteran appeared to 
be motivated in continuing to work and that he always had a 
fairly good work history.  The veteran's prognosis, 
therefore, appeared to be fair at that time.  The examiner 
opined that the veteran's social functioning was severely 
impaired and that his vocational functioning was moderately 
impaired, due to PTSD.  The veteran was noted to be competent 
to handle his funds.  

In a May 1997 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and assigned a 10 
percent rating, effective from December 1996, under 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  The veteran expressed his 
disagreement with this decision in September 1997.

In his October 1997 substantive appeal, the veteran claimed 
that his PTSD symptoms fell somewhere between the criteria 
for a 70 percent and a 100 percent rating.  He indicated that 
he was still working but had taken a lot of time off due to 
his PTSD.  He stated that his present employer was aware of 
his condition and tried to understand.  He indicated that in 
the past he had been fired from jobs for missing time due to 
PTSD.  He contended that some of his symptoms fell in the 
criteria range for a 100 percent rating but that most 
symptoms fell in the criteria range for a 70 percent rating 
on the basis that he has been able to work.  He noted, 
though, that it has been difficult to work and that his 
employer has tolerated a lot of things most employers would 
not.  

At a January 1998 hearing at the RO before a hearing officer, 
the veteran testified that he has been employed as a punch 
press operator for three and a half years at Batavia Metal, 
where he has missed 45 days of work this year and his boss 
understood having known someone in his family with a similar 
problem; that he experienced panic attacks at work; that he 
attended PTSD meetings at the VA; that he took medication to 
help him with sleeping problems and that he was able to sleep 
five hours at night; that he had recurring nightmares about 
Vietnam and flashbacks triggered by movies, helicopters, and 
loud noises; that at his job he worked by himself in a corner 
because he did not like many people around; that he did not 
have many friends and did not trust a lot of people; that 
appearing for the hearing was nerve-wracking; that the time 
lost from work was due to VA appointments and because he 
wanted to isolate himself from others; that he had suicidal 
thoughts; that he had to force himself into work a lot of 
times; that his evenings and weekends were spent on 
woodworking projects and reading; that he had problems with 
intimacy; and that he socialized with co-workers only during 
coffee breaks, except during panic attacks. 

On a March 1998 VA examination, the veteran reported that he 
has missed about 45 days of work in the past year due to 
depression and anxiety and to keep medical appointments.  He 
reported that his social life was limited to coffee breaks 
and his lunch hour at work but that he left the area in a 
hurry when he had a panic attack or felt one coming on.  The 
veteran complained of nightmares about three times a week, 
when he reportedly awakened soaking wet.  At times, he 
dreamed vividly of boot camp and Vietnam.  He reported 
periods of depression that could last as long as a week, 
during which he sometimes stayed in bed and missed work and 
at other times forced himself to go to work.  He complained 
of a racing pulse and intrusive and recurrent thoughts about 
Vietnam.  He complained of feeling easily overwhelmed and of 
having difficulty coping.  He reported that he became 
stressed out and overwhelmed at work and that the only way to 
cope was to use the bathroom as an excuse in order to get 
away and try to control himself.  He admitted to occasional 
suicidal thoughts and related that three years ago he came 
very close to shooting himself.  He reported flashbacks of 
Vietnam.  He no longer went into rages as he had just after 
returning from Vietnam but instead became easily irritable 
and angry.  He reported feelings of hypervigilance and 
hyperalertness as well as numbing of feelings.  He suffered 
from startle reaction and survival guilt.  He did not trust a 
lot of people and was uncomfortable around others.  He slept 
about five hours at night.  The veteran was disturbed over 
frequent panic attacks, even at work.  He noticed panic 
attacks immediately following some event that reminded him of 
Vietnam.  The examiner noted that it was evident that the 
veteran's panic attacks were related to his PTSD.  

On the examination, the veteran was tense and anxious.  He 
related in a distant and superficial manner.  He appeared 
absent-minded, sad, and preoccupied, particularly when 
relating some of his Vietnam experiences.  His speech was 
coherent and relevant.  His mood was anxious and depressed.  
His affect was constricted.  There was no thought disorder.  
His cognitive functioning was average when he was not 
undergoing a panic attack or under a severe anxiety-provoking 
situation.  His insight and judgment were good.  The 
diagnosis was PTSD, with a current GAF scale score of 50.  

In April 1999, VA outpatient treatment records, dated from 
June 1997 to April 1998, were received.  A January 1998 
record indicates complaints of suicidal thoughts following an 
argument with his ex-wife and increased depression during the 
holidays.  An examination revealed the veteran to be alert 
and oriented times three.  There was no psychosis, and the 
veteran denied suicidal and homicidal ideation.  The 
veteran's medications were increased.  

In a May 1998 decision, a hearing officer at the RO assigned 
a 50 percent rating, effective from December 1996, under 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations pertaining to mental disorders were revised 
in November 1996, and they are for application in the instant 
case.  These regulations are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

38 C.F.R. § 4.130, Diagnostic Code 9411 (Effective November 
7, 1996).  

The Board also notes that, under the revised regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126 (1998).  

The veteran's PTSD is rated at 50 percent under the 
regulations.  After consideration of all the evidence, the 
Board concludes that a 70 percent rating is warranted under 
Diagnostic Code 9411.  The veteran maintains that his PTSD 
symptoms fall somewhere between the criteria for a 70 percent 
rating and a 100 percent rating.  He claims that although he 
has been employed steadily for the last three and a half 
years he has missed 45 days in the past year alone due to his 
PTSD symptoms and VA medical appointments.  In his testimony 
and on VA examinations, the veteran complained of difficulty 
sleeping at night, suicidal thoughts, flashbacks, recurring 
nightmares and intrusive thoughts of Vietnam, an inability to 
be in crowds or to get close to others, panic attacks, 
depression, crying spells, and feelings of being overwhelmed 
and of having difficulty in coping at work.  The VA examiners 
in 1997 and 1998 acknowledged these symptoms as relating to 
the veteran's diagnosis of PTSD.  The 1997 examiner further 
opined that the veteran's PTSD caused severe impairment in 
social functioning and moderate impairment in vocational 
functioning.  The veteran's symptoms are reflective of much 
of the criteria for a 70 percent rating.  Also, both VA 
examiners in 1997 and 1998 assigned a GAF score of 50, which 
is indicative of serious symptoms or serious impairment in 
social and occupational functioning.  The evidence consisting 
of sworn testimony of the veteran and VA medical records 
shows that from the date of receipt of his claim for service 
connection the veteran's PTSD more closely approximates the 
criteria for a 70 percent rating under Code 9411.

The Board also finds that the veteran does not meet the 
criteria for a 100 percent rating under Code 9411.  That is, 
there is no objective evidence of total occupational 
impairment because the veteran was gainfully employed and had 
been working steadily in the same job for several years.  
Moreover, the VA examinations in 1997 and 1998 did not show 
that the veteran's PTSD was manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation to time 
or place.  Instead, the testimony and VA records show that 
the veteran denied hallucinations and delusions; that he 
generally had no thought disorder, except for experiencing 
intrusive thoughts; that he was friendly and cooperative; and 
that he was oriented in all spheres, with fair to good 
insight and judgment.  Although the medical reports indicate 
that the veteran was unable to perform activities of daily 
living sometimes during periods of depression, he still 
forced himself to work during some of those periods.  A 
review of the entire record clearly shows that the veteran's 
overall symptomatology is not consistent with the criteria 
for a 100 percent disability rating under the regulations.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to regulations governing awards of monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

